[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO WITHDRAW AS COUNSEL
The Legal Services Unit of the Office of the Chief Public Defender, appellate counsel for the defendant, has moved, pursuant to Sections 43-34 et seq. and Section 62-9 of the Connecticut Practice Book, for permission to withdraw.
On March 21, 2002 the defendant was tried by the court, the Honorable Cynthia K. Swienton, in the Superior Court, G.A. 21, at Norwich. On that date Judge Swienton found the defendant guilty of Violation of a Protective Order in violation of Section 53a-223 of the Connecticut General Statutes and a sentence of one year in the care and custody of the Commissioner of Corrections, suspended after 30 days, with one year of probation imposed. The defendant subsequently filed a timely appeal.
The public defender, after a conscientious examination of the case, has found that the defendant's appeal would be wholly frivolous. That determination was made following a thorough review of the record and completion of the appropriate research. Subsequently, counsel filed the Motion to Withdraw as Counsel, together with a brief which referred to anything in the record that might arguably support the appeal. A copy of said brief was provided to the defendant who has not advised either counsel or the court of any additional points in support of the appeal
The court, having reviewed the record, including the brief of counsel and the transcript of the trial, finds that the defendant's appeal is wholly frivolous. The Motion to Withdraw as Counsel is therefore granted.
___________________ Hadden, J. CT Page 16307